DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 304.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 11 objected to because of the following informalities:  Specifically both claims claim at least one paint color change assembly, and then later (when discussing the measuring device) claim .  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, with respect to independent claims 1 and 11, applicant claims “at least one paint reservoir” but then later in the claims discusses a paint color change assembly. It’s unclear how the paint color could change with only a single reservoir.  Therefore, examiner asserts the limitation should be “at least two paint reservoirs.”
	Further, claims 1 and 11 discuss at least one measuring device.  Claims 2 and 12 discuss the location of “the measuring device” making it unclear which measuring device (if there are multiple measuring devices) is positioned more distant than other paint supply lines.  Further in the case that there are two measuring devices one device will necessarily be positioned further than the other device, therefore the claim limitation is not clearly defined where there are multiple measuring device in use (IE both measuring devices cannot be placed more distant than the other paint supply lines as one of the measuring devices will be part of the “other paint supply lines”).  For examination purposes examiner assumes claim 1 and 11 is worded as if it says, “a measuring device” limiting the number of devices to only one for the scope of the claims.
	In re claims 6 and 16, applicant claims “about 2 to about 100 … paint supply lines”
The intended scope of about is unclear.  Specifically, the scope of about is relative.  For example, 200 paint supply line is about 100 compared to 1000.  However, 200 paint supply line is not about 100 compared to 105.  Therefore, for examination purposes examiner will interpret the claim as if it states, “the number of said paint circulation lines … is 2 to 100…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2017/0197224 to Taube et al.
Taube discloses multiple embodiments of the instant apparatus and method in the specification.
In re claims 1 and 11, Specifically, Taube discloses a method/system comprising:
at least one paint reservoir; [0227]
at least one spray station paint assembly; [0228]
a plurality of paint circulation lines disposed between said paint reservoir and said spray station paint assembly; [0229]
“	at least one paint color change assembly; [0230]
	a plurality of paint supply lines in fluid communication between the spray station paint assembly and the paint color change assembly; [231]
	Taube discloses method of using the apparatus for circulating one or more paints through the paint distribution system and coating a work piece with paint. [0003]
	The embodiment of Taube disclosed in paragraphs [0227] – [0231] however fail to specifically disclose a circulating pump configured to supply pressure to said paint distribution system having an input configured to receive input data signals, a measuring device for measuring parameters of the paint, the measuring device having an input configured to receive input data signals, and at least one output configured to transmit output data signals, the measuring device positioned in a paint supply line in fluid communication with the paint color change assembly.  The embodiment also fails to disclose a controller receiving the input signals and being configured to transmit output data signals such that the circulating pump is maintained or adjusted based on the parameters of the paint within a predetermined range in real time.
	However Taube discloses other potential embodiments of the apparatus as seen in paragraphs  [141], [149]-[150], [185], [195] which disclose the measurement device (sensor and measuring equipment) [0150] that monitors at least one parameter [141] and in combination with a controller [139] controls the recirculation pump [149] to create input data signals to control the operation of the circulating pump (in other words adjust the pump settings to control supply pressure to the distribution system) based on the measured parameters.  
	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the embodiment disclosed by Taube paragraphs [0227]-[0231] to incorporate the control system taught by paragraphs [141], [149]-[150], [185], [195] as such modification allows for real time monitoring and adjustment of the device for various reasons such as determining the condition of the system (for example potential clogs) to ensuring uniform distribution conditions (by monitoring for pressure fluctuations), as well as controlling the pump based on the selective flow of paint through the plurality of the circulation lines which causes changes to the measured parameter.
	In re claims 3-5, and 13-15, Taube discloses the method and apparatus as described above including the parameters being one or more of flow rate, temperature, and pressure values for the paint. [0141]
	With respect to claims 4, 5, 14, and 15 examiner notes with respect to measuring pressure values for the paint or flow rate (as claimed in claims 3 and 13) the measuring device is necessarily a flow meter or a pressure transmitter.

	In re claims 6 and 16, Taube discloses the method and apparatus as described above including wherein the number of paint circulation lines disposed between said paint reservoir and said spray station paint assembly is between 2 and 100, and the number of supply lines in fluid communication is between 2 and 100. (the figures of the Taube reference show the same overall conduit distribution as the instant case and therefore reads on the limitations of claims 6 and 16 in the same manner as the instant disclosure).

	In re claims 7, 8, 17 and 18, Taube discloses the method and apparatus as described above including at least one paint application assembly in fluid communication with the paint color change assembly (the apparatus in general is a liquid dispensing system therefore necessarily includes the application assembly the same as or at least similar to the one noted in paragraph [0185] or it cannot distribute the fluid). And specifically discloses the paint application assembly being at least a robot or a manual spray assembly (again the same as or similar to what is described in paragraph [0123]).

	In re claims 9 and 19, Taube discloses the apparatus and method as described above being used as part of an automobile paint distribution system. [0003] 
	However, examiner further notes that the apparatus being an automobile paint distribution system is also an intended use of the device and does not patentably differentiate the distribution system over a distribution system that for example were intended to spray water and/or chemicals onto a surface.

	In re claims 10 and 20, Taube discloses the apparatus and method as described above including the one ore more parameters of the paint are maintained or adjusted within a predetermined range to control the color of the paint. [141] and [150]
	Please note that the monitoring of the parameters as disclosed above are directly determining the flow conditions of the apparatus.  Therefore, the controlling of the flow conditions of the apparatus directly correlates to controlling the color of the paint (as the parameters change and require a change in control of the circulating pump(s) based on how many conduits are open/the conditions of the fluid flowing through the plurality of conduits of the apparatus).

Allowable Subject Matter
Claims 2 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Specifically, without the inclusion of hindsight reasoning, examiner believes the specific disclosure of the location of the measuring device (in the more distant locations of fluid communication relative to other paint supply lines) is not found in the best-known prior art (the Taube reference).
	Therefore, examiner asserts claims 2 and 12 define over the known prior art and would be allowable if incorporated into their respective independent claims and the 112 issues corrected as proposed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PG-Pub 2021/0008583 to Smith et al., U.S. PG-Pub 2018/0368310 to Zimmerman, U.S. PG-Pub 2016/0228901 to Hooper et al., U.S. Pg-Pub 2010/0012025 to Herre et al., U.S. Pg-Pub 2009/0242657 to Peterson, U.S. Patent #7,293,720 to Ramsay, U.S. PG-Pub 2006/0177565 to Bhattacharya et al., and U.S. Patent #5,853,027 to Winkel et al. disclose an apparatuses and methods with similar structure, components, and steps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649